Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 24, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147393 & (43)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  BRIAN BONAR,                                                                                            David F. Viviano,
           Petitioner-Appellant,                                                                                      Justices


  v                                                                 SC: 147393
                                                                    COA: 310707
                                                                    MTT: 00-410948
  DEPARTMENT OF TREASURY,
          Respondent-Appellee.

  _________________________________________/

         By order of October 28, 2013, the application for leave to appeal the May 30, 2013
  judgment of the Court of Appeals was held in abeyance pending the decisions in Fradco,
  Inc v Dep’t of Treasury (Docket No. 146333) and SMK, LLC v Dep’t of Treasury (Docket
  No. 146335). On order of the Court, the cases having been decided on April 1, 2014, 495
  Mich 104 (2014), the application is again considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court. The motion
  for miscellaneous relief is DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 24, 2014
         p0616
                                                                               Clerk